Case: 12-3212     Document: 12     Page: 1    Filed: 12/04/2012




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  MARSHA L. PAYTON,
                      Petitioner,

                              v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
                __________________________

                        2012-3212
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. AT1221110957-W-1.
                __________________________

                      ON MOTION
                __________________________

                         ORDER

      The Department of Homeland Security moves to
 recaption to name the Merit Systems Protection Board as
 respondent and for an extension of time for the Board to file
 its brief.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision concerns
 the procedure or jurisdiction of the Board. The employing
 agency is designated as the respondent when the Board
Case: 12-3212         Document: 12   Page: 2   Filed: 12/04/2012




 MARSHA PAYTON V. MSPB                                       2


 reaches the merits of the underlying case. Here, the Board
 dismissed Payton’s appeal for lack of jurisdiction. Thus, the
 Board is the proper respondent in this petition for review.
       Accordingly,
       IT IS ORDERED THAT:

     The motions are granted. The revised official caption
 is reflected above. The Board’s responsive brief is due
 within 21 days of the date of filing of this order.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21